COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of M.P.B and L.C.B., children

Appellate case number:   01-19-00973-CV

Trial court case number: 2018-04477J

Trial court:             313th District Court of Harris County

       Appellant, B.A., requests an extension until February 29, 2020 to file her brief.
Appellant’s extension is granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd_______________
                              Acting individually


Date: February 4, 2020